United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, North Houston, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0999
Issued: October 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 9, 2019 appellant filed a timely appeal from a January 4, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury to his left
middle finger causally related to the accepted September 15, 2018 employment incident.
FACTUAL HISTORY
On September 15, 2018 appellant, then a 57-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on September 15, 2018 he cut his left middle finger while in the
performance of duty. He stopped work the same day.
A September 15, 2018 medical note with an illegible signature from the emergency
department of the Veterans Affairs medical center indicated that appellant would be unable to
perform his regular work duties until September 19, 2018.
In a development letter dated November 27, 2018, OWCP informed appellant that his claim
initially appeared to be a minor injury that resulted in minimal or no lost time from work and that
continuation was not controverted by the employing establishment, and thus limited expenses had
therefore been authorized. However, a formal decision was now required. OWCP advised
appellant that the evidence of record was insufficient to establish his claim. It further advised him
of the factual and medical evidence necessary to establish his claim and requested a narrative
medical report from appellant’s physician. OWCP afforded appellant 30 days to provide the
necessary information. It did not receive further evidence.
By decision dated January 4, 2019, OWCP denied appellant’s claim finding that he had not
submitted medical evidence containing a medical diagnosis in connection with the accepted
September 15, 2018 employment incident. It concluded, therefore, that the requirements had not
been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to

3

Supra note 1.

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

2

the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. 7 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employee has submitted evidence, generally only
in the form of probative medical evidence, to establish that the employment incident caused a
personal injury.9
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident. 10
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship. 11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury to his
left middle finger causally related to the accepted September 15, 2018 employment incident.
The Board finds that appellant has not submitted medical evidence from a physician
containing a diagnosis in connection with the September 15, 2018 employment incident. 12 The
only evidence appellant submitted to the record was his completed Form CA-1 and a
September 15, 2018 medical note that mentioned that he would be unable to perform his regular
work duties until September 19, 2018, both of which are insufficient to establish appellant’s claim.
In this regard, as the issue is medical in nature, the Form CA-1 claiming compensation is irrelevant.
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

9
B.M., Docket No. 17-0796 (issued July 5, 2018); M.D., Docket No. 18-0709 (issued September 4, 2018); John J.
Carlone, 41 ECAB 354 (1989).
10

T.M., Docket No. 19-0380 (issued June 26, 2019); S.S., Docket No. 18-1488 (issued March 11, 2019).

11

T.M., id.; J.L., Docket No. 18-1804 (issued April 12, 2019).

12
C.L., Docket No. 18-1732 (issued April 2, 2019); see E.B., Docket No. 18-0014 (issued July 12, 2018); L.F.,
Docket No. 17-1511 (issued November 28, 2017); J.P., Docket No. 14-0087 (issued March 14, 2014).

3

Additionally, the medical note contains an illegible signature. As the author of this note cannot be
identified as a physician, it is of no probative value. 13 Similarly, it did not offer an opinion on
causal relationship which also negates its probative value.14
OWCP advised appellant in a development letter dated November 27, 2018 that further
medical evidence was necessary to establish his claim. It also afforded him an opportunity to
submit a narrative medical report from his physician, which included a diagnosis and an opinion
regarding causal relationship. 15 However, appellant did not respond. He has the burden of proof
to submit rationalized medical evidence establishing that a diagnosed medical condition was
causally related to the accepted November 5, 2018 employment incident.16 Appellant has not
submitted such evidence and thus the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury to his
left middle finger causally related to the accepted September 15, 2018 employment incident.

13

See J.B., Docket No. 19-0568 (issued August 19, 2019); Merton J. Sills, 39 ECAB 572, 575 (1988).

14

See L.E., Docket No. 19-0470 (issued August 12, 2019) (holding that a medical report is of no probative value if
it does not provide a firm diagnosis of a particular medical condition, or offer a specific opinion as to whether the
accepted employment incident caused or aggravated the claimed condition).
15

A.F., Docket No. 17-1374 (issued March 19, 2019).

16

R.C., Docket No. 18-1639 (issued February 26, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the January 4, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

